Case: 2:19-cv-01976-JLG-CMV Doc #: 91 Filed: 04/07/21 Page: 1 of 6 PAGEID #: 2194




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 MENG HUANG,

                        Plaintiff,

        v.                                                Civil Action 2:19-cv-1976
                                                          Judge James L. Graham
                                                          Magistrate Judge Chelsey M. Vascura
 OHIO STATE UNIVERSITY, et al.,

                        Defendants.



                                     OPINION AND ORDER

       This case arises out of Plaintiff’s claims that Defendants The Ohio State University

(“OSU”) and its employee, Dr. Giorgio Rizzoni (“Dr. Rizzoni”), discriminated and retaliated

against her in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.

(“Title VII”), Title IX of the Education Amendments Act of 1972, 20 U.S.C. §§ 1681, et seq.,

and 42 U.S.C. § 1983. This matter is before the Court on Plaintiff’s Motion for Leave to File an

Amended Complaint. (ECF No. 79.) For the following reasons, Plaintiff’s Motion is DENIED.

                                     I.      BACKGROUND

       Plaintiff commenced this case on August 31, 2018, in the District Court for the Eastern

District of Michigan. (ECF No. 1.) The case was transferred to this Court on May 14, 2019.

(ECF No. 26.) Plaintiff’s original Complaint contained seventeen counts, all but four of which

were dismissed on February 3, 2020, on Defendants’ motion. (Op. & Order, ECF No. 38.) The

remaining claims are as follows: (1) sex- and race-based harassment in violation of Title VII

against OSU; (2) retaliation in violation of Title VII against OSU; (3) retaliation in violation of
Case: 2:19-cv-01976-JLG-CMV Doc #: 91 Filed: 04/07/21 Page: 2 of 6 PAGEID #: 2195




Title IX against OSU; and interference with Plaintiff’s due process rights under 42 U.S.C. § 1983

against Dr. Rizzoni. (Id.)

       On April 21, 2020, the Court entered a scheduling order in which the parties agreed that

“Motions or stipulations addressing the parties or pleadings, if any, must be filed no later than

June 1, 2020”; that “all discovery shall be completed by December 30, 2020”; and that

“dispositive motions shall be filed by February 1, 2020.” (ECF No. 45.) The fact discovery and

dispositive motions deadlines were subsequently extended to March 1, 2021, and April 30, 2021,

respectively (ECF Nos. 73, 81), and the deadline for expert discovery was extended to April 1,

2021 (ECF No. 75); however, the deadline for motions to amend the pleadings remained

unchanged from June 1, 2020.

       On March 12, 2021, Plaintiff filed the present Motion seeking leave to amend her

Complaint. (ECF No. 79.) Plaintiff asserts amendment is necessary to remove claims dismissed

by the Court and to “include facts developed during discovery and through documents made

available to the public since the filing of her original Complaint.” (Mot. ¶ 10, ECF No. 79.)

Defendants oppose amendment, arguing that Plaintiff has failed to meet the “good cause”

standard for pleading amendments after the case schedule deadline under Federal Rule of Civil

Procedure 16. (Mem. in Opp’n, ECF No. 85.) Specifically, Defendants argue that the

purportedly new facts learned by Plaintiff were available to her many months before and Plaintiff

has not provided any explanation for her delay in seeking amendment. (Id.) Defendants further

contend they will be prejudiced if Plaintiff is permitted to amend her Complaint after the close of

fact discovery and on the eve of dispositive motions. (Id.)

                               II.     STANDARD OF REVIEW

       A district court is required to enter a scheduling order, which limits the time “to join

other parties, amend the pleadings, complete discovery, and file motions.” Fed. R. Civ. P.
                                                 2
Case: 2:19-cv-01976-JLG-CMV Doc #: 91 Filed: 04/07/21 Page: 3 of 6 PAGEID #: 2196




16(b)(3)(A). When, as in the instant case, a party misses a scheduling order’s deadlines and

seeks a modification of those deadlines, the party must first demonstrate good cause. See Fed. R.

Civ. P. 16(b)(4); Andretti v. Borla Performance Indus., Inc., 426 F.3d 824, 830 (6th Cir. 2005).

“The primary measure of Rule 16’s ‘good cause’ standard is the moving party’s diligence in

attempting to meet the case management order’s requirements.” Inge v. Rock Fin. Corp., 281

F.3d 613, 625 (6th Cir. 2002) (quotation omitted); accord Leary v. Daeschner, 349 F.3d 888, 906

(6th Cir. 2003) (“[A] court choosing to modify the schedule upon a showing of good cause, may

do so only if it cannot reasonably be met despite the diligence of the party seeking the

extension.” (quotation omitted)). “Another important consideration . . . is whether the opposing

party will suffer prejudice by virtue of the amendment.” Leary, 349 F.3d at 906 (citing Inge, 281

F.3d at 625).

                                       III.    ANALYSIS

       Plaintiff has failed to establish good cause to modify the case schedule. Although

Federal Rule of Civil Procedure 15(a)(2) directs the Court to “freely give leave when justice so

requires,” this standard is of secondary importance where, as here, the Court has already entered

a scheduling order under Rule 16 and the deadline to amend the pleadings has passed. Leary,

349 F.3d at 909 (“Once the scheduling order’s deadline passes, a plaintiff first must show good

cause under Rule 16(b) for failure earlier to seek leave to amend before a court will consider

whether amendment is proper under Rule 15(a).”).

       Under the more stringent “good cause” standard of Rule 16, Plaintiff must demonstrate

that she acted diligently in attempting to comply with the June 1, 2020 deadline to amend the

pleadings. Plaintiff has not done so. Many of the purportedly new facts she wishes to add to her

Complaint relate to information that has been publicly available for years: “the Department of

Education conducted two investigations into OSU’s sexual harassment policies and procedures
                                                 3
Case: 2:19-cv-01976-JLG-CMV Doc #: 91 Filed: 04/07/21 Page: 4 of 6 PAGEID #: 2197




since 2010”; “[i]n 2014, OSU committed to improving its sexual harassment policies and

procedures and enacting meaningful reform to comply with Title IX”; “several hundred former

student athletes brought claims against OSU [in 2018] for sexual harassment and assault by

former OSU Dr. Richard Strauss and OSU’s failures to address previous complaints about Dr.

Strauss and to adopt adequate sexual harassment policies and procedures to prevent sexual

harassment”; and “[a]fter only three years of existence, OSU permanently shut down the Sexual

Civility and Empowerment Unit in August 2018, citing re-victimization of sexual harassment

victims and failure to report 57 felonies to police.” (Mot. ¶¶ 15–18, ECF No. 79.) Plaintiff has

offered no explanation for why these facts only recently became apparent to her. Notably, the

undersigned has already expressly ruled on August 25, 2020, that the 2018 closure of the Sexual

Civility and Empowerment Unit is not relevant to Plaintiff’s claims. (Order 3, ECF No. 56.)

Accordingly, Plaintiff was aware of these facts at least as far back when she propounded the

discovery responses that prompted that ruling.

       Plaintiff also seeks to add the following claim-specific facts: “1.) Rizzoni had not failed

any other student for their candidacy exam; 2.) OSU had a policy that allowed students to take

the candidacy exam a second time if the student failed on the first try; 3.) It was highly unlikely

and uncommon for students not to be given an opportunity to retake their candidacy exam if they

failed it the first time.” (Pl.’s Brief 2, ECF No. 80.) Plaintiff learned these facts at some

unspecified time during discovery, but asserts, without elaboration, that it became clear to her

only after certain key depositions taking place in February and March 2021 that these facts

should be included in the Complaint. (Reply 2, ECF No. 88.) But the test is not whether

Plaintiff realized she wanted to amend her Complaint prior to the deadline; rather, Rule 16

requires Plaintiff to demonstrate that she could not have, despite the exercise of reasonable



                                                  4
Case: 2:19-cv-01976-JLG-CMV Doc #: 91 Filed: 04/07/21 Page: 5 of 6 PAGEID #: 2198




diligence, sought leave to amend prior to the deadline. See Leary, 349 F.3d at 906. Plaintiff’s

conclusory statements that the necessity of amendment was not clear to her until after recent

depositions does not suffice to demonstrate that Plaintiff could not have sought amendment prior

to the June 1, 2020 deadline.

       Moreover, Defendants will undoubtedly be prejudiced if amendment is permitted at this

late stage, when the deadline for fact discovery has already passed and the dispositive motions

deadline of May 1, 2021, is fast approaching. The United States Court of Appeals for the Sixth

Circuit Court has “repeatedly held that allowing amendment after the close of discovery creates

significant prejudice.” Gormley v. Precision Extrusions, Inc., 174 F. App’x 918, 921 (6th Cir.

2006) (citing Leary, 349 F.3d at 907; Duggins v. Steak ’N Shake, Inc., 195 F.3d 828, 835 (6th

Cir. 1999); Moore v. City of Paducah, 790 F.2d 557, 560 (6th Cir. 1986)); see also Miller v.

Admin. Office of Courts, 448 F.3d 887, 898 (6th Cir. 2006) (“Because the discovery deadline had

already passed and the deadline for filing dispositive motions . . . was imminent, the defendants

would have been prejudiced if a further amendment had been permitted by the district court.”).

       The cases Plaintiff relies on do not persuade the undersigned otherwise. In Morse v.

McWhorter, 290 F.3d 795, 801 (6th Cir. 2002), the Sixth Circuit’s finding of minimal prejudice

was based in part on an existing stay of discovery, in contrast to the fully closed discovery period

in the present action. Similarly, amendment was permitted in Sony/ATV Music Pub. LLC v. D.J.

Miller Music Distributors, Inc. owing to the “relatively early stage of the discovery process.”

No. 3:09-CV-01098, 2010 WL 3872802, at *3 (M.D. Tenn. Sept. 28, 2010). And in

ProductiveMD, LLC v. 4UMD, LLC, 2011 U.S. Dist. LEXIS 173742, at *6-7 (M.D. Tenn. Nov.

22, 2011), the court denied Plaintiff’s motion for leave to amend the complaint after the close of

discovery, even when Plaintiff claimed to have only recently discovered certain facts. Thus, all



                                                 5
Case: 2:19-cv-01976-JLG-CMV Doc #: 91 Filed: 04/07/21 Page: 6 of 6 PAGEID #: 2199




of Plaintiff’s cited authority is consistent with the undersigned’s finding that Defendants would

suffer significant prejudice if amendment were permitted at this time because discovery has

closed and dispositive motions are imminent. See Miller, 448 F.3d at 898.

       In sum, in the absence of sufficient explanation for why Plaintiff could not have amended

her Complaint prior to the deadline for pleading amendments, and given the significant prejudice

the Defendants would suffer if Plaintiff were permitted to amend her Complaint at this time,

Plaintiff’s Motion is DENIED.

                                     IV.     DISPOSITION

       For the foregoing reasons, Plaintiff has failed to demonstrate that good cause exists to

modify the June 1, 2020 deadline to amend the pleadings. Plaintiff’s Motion for Leave to File an

Amended Complaint (ECF No. 79) is therefore DENIED.



       IT IS SO ORDERED.


                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                6
